Title: To George Washington from Christopher Richmond, 21 October 1795
From: Richmond, Christopher
To: Washington, George


          
            Sir
            City of Washington [D.C.] 21st October 1795
          
          I wished very much to have had the Letters enclosed, and the Box which now come by Mr Simmons, delivered to your hand before you left Mount Vernon. The Books which came by the Ship President to Baltimore, did not arrive here until the evening of the day, on which you passed through the City; on your way to Philadelphia.
          They came from an old friend and acquaintance of mine, of tried industry and integrity; who has an high respect for, and admiration of your Character—and it will give me peculiar pleasure to know, that the Letter and Books; meet with your approbation and acceptance.
          I have taken the liberty of putting up with the Books the latest Monthly Navy List of Great Britain. I wish for the peace of Europe and mankind, that this Navy was less powerful. With the

highest respect I have the Honor to subscribe myself, Sir Your most obedient hble Servant
          
            C. Richmond
          
        